DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kaim (US 6,178,589).
With respect to claims 1 and 6, Kaim (Figs.2 and 4) teaches a printer part 36 (Fig.2, col.3, lines 55-64) that performs printing on the continuous medium 31 and dust removal device 34 (Fig.4) having a dust remover 22 which is independently movable relative to the printer part via a motor 121(Figs. 4, 9 and col. 6, first paragraph), the dust remover that is movable in a horizontal direction perpendicular to a conveyance direction of a continuous medium between a . 	
	
Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claim 5 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Kaim (US 6,178,589) in view of THAYER (US 2011/0268483 A1).
Kaim  teaches printer  having  a medium supplier part (no numerical reference, shown at the bottom of Fig.4) that feeds a continuous medium 31,  a printer part 36 that performs printing on the continuous medium fed from the medium supplier part(Fig.2, col.3, lines 55-64) and a dust remover a dust remover 22 which is independently movable relative to the printer part via a motor 121(Figs. 4, 9 and col. 6, first paragraph), the dust remover that is movable in a horizontal direction perpendicular to a conveyance direction of a continuous medium between a cleaning position (Figs 4 and 10), where the dust remover is in contact with the continuous medium conveyed in a horizontal posture in a predetermined space, and a detachment position away from the predetermined space (Figs. 2, 9 and the paragraph bridging cols. 5 and 6).
Kaim does not clearly teach a winder that winds the printed continuous medium.  However, the use of a continuous paper including a winding part in a printer is conventional.  For example, Thayer (Figs. 1, 2 and 6) teaches a printer 100 having a dust removal device 200 or 600 which removes dust on a continuous paper 110 ([0013]) and including a paper supply part 
In view of the teaching of Thayer, it would have been obvious to one of ordinary skill in the art to modify the printer of Kaim by providing a winding part as taught by Thayer for the advantage of providing separate a paper supply part including a winder part for winding the continuous medium  of Kaim if in fact Kaim  does not teach the winder, and because one of ordinary skill in the art would have been able to carry out such a modification since the use of a winding part in a printer is conventional. 

	Allowable Subject Matter

Claims 2-4 are allowable.
The following is an Examiner's statement of reasons for indicating allowable subject matter:
The primary reason for allowance claim 2 is that the prior art of record does not teach a dust removal device comprising a dust remover that is movable between a cleaning position, where the dust remover is in contact with a continuous medium conveyed in a horizontal posture in a predetermined space and a detachment position away from the predetermined space and a dust receiver that is attached to the dust remover and that receives dust removed with the dust remover, wherein the dust remover  is in contact with a lower surface of the continuous medium  in the cleaning position, Appl. No. 16/790,034Attorney Docket No. P59821 the  dust receiver  receives the dust removed with the dust remover  from the lower surface of the continuous medium .  
Response to Arguments
	Applicants' arguments filed on June 15, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 

Conclusion
         	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishiwaki discloses art in a dust removal device having a dust remover that is movable in a horizontal direction between cleaning positions in contact with the continuous medium conveyed in a horizontal posture in a predetermined space and a detachment position away from a predetermined space.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Anthony H Nguyen/
Primary Examiner, Art Unit 2853